DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The method disclosed on pages 34-36 of the Specification, claims 11-16
II. 	The system disclosed on page 34 of the Specification, claims 17-20.
III.	The method disclosed on pages 30-33 of the Specification, claims 21-30.



The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

 The recited limitations disclosed only for the corresponding species and different field search is required are as following: 


Specie I, A policy-based printing method comprising: sending a corporate personal identification number (PIN) entered into a mobile application on a mobile device to a public server, wherein the corporate PIN corresponds to a document stored on a private server connected to the public server; applying a policy stored at the private server to determine whether to print the document corresponding to the corporate PIN; receiving a first public PIN at the mobile application from the public server to print the document, wherein the first public PIN corresponds to the corporate PIN; receiving the first public PIN at the public server from a first printing device; printing a first portion of the document at the first printing device; determining that the first printing device is not available; receiving a second public PIN at the mobile application from the public server, wherein the second public PIN corresponds to the corporate PIN; receiving the second public PIN at the public server from a second printing device; printing a second portion of the document at the second printing device require a search classified in CPC G06F 21/608.       

Specie II, A policy-based printing system comprising: a mobile device configured to execute a mobile application; a private server storing a document and a corporate personal identification number (PIN) corresponding to the document, wherein a policy is applied to determine whether to print the document upon receipt of the corporate PIN at the private server, wherein the corporate PIN is provided to the mobile application; a public server connected to the private server and configured to send the corporate PIN upon receipt from the mobile device, wherein the public server generates a first public PIN upon receipt of the corporate PIN from the mobile application and sends the first public PIN to the mobile application; a first printing device to send the first public PIN to the public server and to print the document received from the public server, wherein the printing device indicates to the public server that printing operations are stopped and an unprinted portion of the document remains; the public server generates a second public PIN for the unprinted portion of the document and sends the second public PIN to the mobile application; and a second printing device to send the second public PIN to the public server and to print the unprinted portion of the document require a search classified in CPC G06F 3/1238.      

Specie III, A policy-based printing method comprising: receiving a corporate personal identification number (PIN) at a public server, wherein the corporate PIN corresponds to a document stored on a private server; generating a first public PIN corresponding to the corporate PIN at the public server; receiving the first public PIN at the public server from a first printing device; sending the document corresponding to the corporate PIN to the first printing device in response to the first public PIN; printing the document at the first printing device; stopping the print job of the document; generating a second public PIN at the public server corresponding to the corporate PIN, wherein the second public PIN refers to an unprinted portion of the document; receiving the second public PIN at the public server from a second printing device; sending the unprinted portion of the document to the second printing device; and printing the unprinted portion of the document at the second printing device require a search classified in CPC G06F 3/1222.       


 
Furthermore, the search query for looking for the three different species will be different, e.g., Specie I would be searching for applying a policy stored at the private server to determine whether to print the document corresponding to the corporate PIN; receiving a first public PIN at the mobile application from the public server to print the document, wherein the first public PIN corresponds to the corporate PIN and Specie II would be searching mainly the public server generates a second public PIN for the unprinted portion of the document and sends the second public PIN to the mobile application and Specie III would search for receiving a corporate personal identification number (PIN) at a public server, wherein the corporate PIN corresponds to a document stored on a private server; generating a first public PIN corresponding to the corporate PIN at the public server; receiving the first public PIN at the public server from a first printing device; sending the document corresponding to the corporate PIN to the first printing device in response to the first public PIN; printing the document at the first printing device.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675